On August 5, 2003, the Defendant was sentenced to a Three (3) year commitment to the Department of Corrections, to run consecutively with the sentence the defendant is currently serving for the offense of Escape, a felony.
On March 26, 2004, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Carl DeBelly. The state was represented by Margaret Gallagher.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence be modified to eliminate any requirement of the defendant to pay restitution in the amount of $400.25. In all other respects, the sentence is affirmed.
*7Hon. G. Todd Baugh, District Court Judge